Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed September 27, 2022 have been fully considered but they are not persuasive. 

Applicant argues the combination of Kim and Kubo would not be an obvious combination to a skilled artisan because “one of ordinary skills cannot easily invent” such a structure. Applicant provides an example to support this position stating that the solar cell array in Kim is formed in advance using an insulator and then the connector is placed thereon. Applicant argues that the “insulator becomes mandatory” and as such, “the soldering regimen does not apply”. Applicant then points out that the conductive patterns are formed by printing in Kim. Applicant alleges that this is a different process from the instant process such that thermal expansion stress is caused in the overlap between cells and connected by heat treatment. 

Applicant’s arguments directed to the process related to forming the instant solar module are inconsequential to the instant prosecution as the instant claims are directed to the product not the process thereof. The process does not result in a structurally distinct product as claimed and therefore, the process steps discussed by Applicant are not given patentable weight. One cannot impart process steps in a product claim for due patentable consideration unless such process steps result in a structurally distinct product which is expressly impacted by said process steps. That is not the case in the instant invention and as such, Applicant’s arguments regarding process steps are not persuasive. 
Applicant alleges that due to the structure of the instant invention in view of the process steps, modified Kim cannot teach the claimed “a connection region between the first surface and the interconnector is a region to which a thermal expansion stress is applied when the interconnector is connected to each of the first solar cell and the second solar cell”. However, first, this is neither a process or product limitation. This is a limitation which appears to imply a method byproduct in view of operation of the device. The claims are not directed to a method of operation but instead are directed to a product. There is no structural implications of intentionally applying thermal stress to the interconnector during operation and as such, there is no patentable weight given to said limitation. Furthermore, thermal expansion is a property of all materials. Any material which is subjected to heat necessarily expands resulting in a “thermal expansion stress”. During operation of a solar cell device, solar energy falls incident on the cells and an amount is converted to electrical energy. Energy which is not converted, either by not falling incident on the active region of light of wavelengths outside the bandgap of the active material, maintains is thermal state and increases the temperature of the device. As such, any metal portion of the solar cell assembly, regardless of deposition technique, would expand in response to increased operational temperature. There would necessarily be a “thermal expansion stress” inherent to the operation of the device. Therefore, modified Kim necessarily would teach the claimed limitation. Applicant is advised to limit claim language to structural features and/or process steps which result in structurally distinct features. Limitations which do not impart resulting structure on the device will not be given patentable consideration. 

Applicant has failed to rebut the prima facie obviousness determination on record and as such, the rejection is maintained without deficiency. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4, 16, 25, 27-29, 32, 34, 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over KR 20100123163 by Kim et al (hereinafter Kim – machine translation previously presented) in view of JP 2011003724 by Kubo et al (hereinafter Kubo – machine translation previously presented). 

Regarding Claim 1, Kim discloses a PV module (Fig. 6) comprising at least two solar cells each including a plurality of first and second electrodes on a back surface of the semiconductor substrate (Fig. 6) however, discloses the electrodes extend about a direction parallel to interconnects, thereby not disclosing the required “extending in a first direction” as claimed. 

However, Kubo discloses PV cells within interconnected modules may be configured such that the electrodes extend in a direction perpendicular to the wiring members instead of parallel (Fig. 3) so as to allow for the number of conductive regions and number of wiring members to be selected separately ([0008]-[0016] and Fig. 3). 

As such, it would have been obvious to rotate Kim’s solar cells so as to be perpendicular to the wiring members in order to independently select the number of electrode features within the module. 

In combination, modified Kim discloses a module comprising at least two solar cells each comprising a plurality of first and second electrodes on a back surface extending in a first direction, wherein the first and second solar cells are separate from each other in a second direction, orthogonal to the first (Kudo Fig. 3, Kim Fig. 6) being adjacent in said second direction to form a cell string (Fig. 6). 

Modified Kim discloses a plurality of first connectors (21 Fig. 6) connecting to the first electrodes of the first and second cells, reading on the claimed “a plurality of first conductive lines extending in the second direction, the plurality of first conductive lines being electrically connected to the plurality of first electrodes in each of the first and second solar cells” and a plurality of second connectors (22 Fig. 6) connecting to the second electrodes of the first and second cells, reading the claimed “a plurality of second conductive lines extending in the second direction, the plurality of second conductive lines being electrically connected to the plurality of second electrodes in each of the first and second solar cells”. 

In the combination, as the electrodes are aligned perpendicular to the conductive lines, first and second insulating layers are used to insulate opposing electrodes and conductive lines which are attached via adhesive (Kubo 14 Fig. 3 teaching the claimed “through a first electrode adhesive and insulated to the plurality of second electrodes in each of the first and second solar cells by a first insulating layer” and the claimed “through a second electrode adhesive and insulated from the plurality of first electrodes in each of the first and second solar cells by a second insulating layer”).  

Modified Kim discloses an interconnector (23 Fig. 6) disposed between the first and second solar cells spaced apart therebetween and extending in the first direction (Fig. 6 teaching the claimed “an interconnector disposed between the first solar cell and the second solar cell and spaced apart from the first solar cell and the second solar cell, and extending in the first direction in order to form the cell string with the first solar cell and the second solar cell”). The plurality of first connectors and second connectors are overlapped and connected to the interconnector between the first cell and the second cell (21, 22, 23 Fig. 6 teaching the claimed “wherein the plurality of first conductive lines of the first solar cell and the plurality of second conductive lines of the second solar cell are overlapped and connected to the interconnector disposed between the first solar cell and the second solar cell”). 

Modified Kim does not explicitly teach an electrode arrangement of the first solar cell, a first insulating layer arrangement of the first solar cell and a first electrode adhesive arrangement of the first solar cell are equal to an electrode arrangement of the second solar cell, a second insulating layer arrangement of the second solar cell and a second electrode adhesive arrangement of the second solar cell.
However, this appears to hold true from Kim, because Kim teaches the same arrangement of the first and second conductive lines for the first and second cell relative to the, and symmetric solar cells. Hence, after rotating, terminals/claimed second electrodes would be the leftmost and rightmost electrodes, and would be connected to second conductive lines 22 for both cells (i.e. darker areas would be conductive, and lighter areas would be insulating, per modification shown above, therefore an electrode arrangement of the first solar cell, a first insulating layer arrangement of the first solar cell and a first electrode adhesive arrangement of the first solar cell are equal to an electrode arrangement of the second solar cell, a second insulating layer arrangement of the second solar cell and a second electrode adhesive arrangement of the second solar cell).

	Modified Kim discloses the connectors is an elongated member and as such would qualify as a “ribbon” in view of the instant disclosure providing no special definition for the term (Fig. 6 teaching the claimed “wherein each of the plurality of first conductive lines and the plurality of second conductive lines is configured as a ribbon having a first surface and a second surface opposite the first surface”). 

Modified Kim discloses the use of conductive adhesive, thereby not expressly disclosing the direct contact between the interconnects, electrodes and their respective connectors, however, a skilled artisan would appreciate that direct electrical contact between electrode features within a solar module device would reduce resistivity associated with use of intermediate adhesives, however, could result in less secure attachment, therefore, use of adhesives or no adhesives would be obvious modifications to a skilled artisan, requiring no more than routine experimentation to determine optimized resistance vs. secure device attachment, teaching the claimed “wherein the first surface is connected to the first and second electrodes and the interconnector, and the first surface is directly facing the first and second electrodes and the interconnector”. The claimed subject matter simply uses known techniques to improve similar devices in the same way.  See MPEP 2141 (III) Rationale C, KSR v. Teleflex (Supreme Court 2007). 

	Regarding the claimed “wherein a connection region between the first surface and the interconnector is a region to which thermal expansion stress is applied when the interconnector is connected to each of the first solar cell and the second solar cell” All elements of the PV device would be subject to stress associated with thermal expansion due to increased temperature during operation and as such, any element would qualify to read on the claimed limitation. It imparts to structural or functional requirement on the device. 

Regarding Claim 2, modified Kim further discloses connection position between the interconnector and the first conductive lines of the first solar cell different from connection position between the interconnector and the first conductive lines of the second solar cell; see Fig. 6, noting 21 and 22 are connected to interconnector 23 at different positions along the top-bottom axis, teaching the claimed “wherein a connection position between the interconnector and the first conductive lines of the first solar cell is further different from a connection position between the interconnector and the first conductive lines of the second solar cell”, wherein the plurality of interconnectors are at different positions and thus have separate overlaps (21, 23 Fig. 6 teaching the claimed “wherein a first connection portion between the interconnector and the first conductive lines of the first solar cell is separated in the overlap portion between the interconnector and the first conductive lines and is in the plural”). 

Kim additionally discloses the plurality of second connectors 22 are connected to interconnector 23 at different positions, and thus have separate overlap portions (Fig. 6 teaching the claimed “wherein a second connection portion between the interconnector and the second conductive lines of the second solar cell is separated in the overlap portion between the interconnector and the second conductive lines and is in the plural”). 

Regarding Claim 3, modified Kim teaches an unequal number of connectors 21 and 22, which appear to have the same area of connection portions with interconnector 23; thus, the total area of connection portions, i.e. sum of number of first connectors 21 and sum number of second connectors 22, is different (Fig. 6 teaching the claimed “wherein the total area of the plurality of first connection portions is different from the total area of the plurality of second connection portions”). 

Regarding Claim 4, modified Kim (Kubo) teaches wherein the interconnector is connected to the first and second conductive lines of the first and second solar cells using an interconnector adhesive (Kubo [0048]). 

Regarding Claim 16, Kim discloses a PV module (Fig. 6) comprising at least two solar cells each including a plurality of first and second electrodes on a back surface of the semiconductor substrate (Fig. 6) however, discloses the electrodes extend about a direction parallel to interconnects, thereby not disclosing the required “extending in a first direction” as claimed. 

However, Kubo discloses PV cells within interconnected modules may be configured such that the electrodes extend in a direction perpendicular to the wiring members instead of parallel (Fig. 3) so as to allow for the number of conductive regions and number of wiring members to be selected separately ([0008]-[0016] and Fig. 3). 

As such, it would have been obvious to rotate Kim’s solar cells so as to be perpendicular to the wiring members in order to independently select the number of electrode features within the module. 

In combination, modified Kim discloses a module comprising at least two solar cells each comprising a plurality of first and second electrodes on a back surface extending in a first direction, wherein the first and second solar cells are separate from each other in a second direction, orthogonal to the first (Kudo Fig. 3, Kim Fig. 6) being adjacent in said second direction to form a cell string (Fig. 6). 

Modified Kim discloses a plurality of first connectors (21 Fig. 6) connecting to the first electrodes of the first and second cells, reading on the claimed “a plurality of first conductive lines extending in the second direction, the plurality of first conductive lines being electrically connected to the plurality of first electrodes in each of the first and second solar cells” and a plurality of second connectors (22 Fig. 6) connecting to the second electrodes of the first and second cells, reading the claimed “a plurality of second conductive lines extending in the second direction, the plurality of second conductive lines being electrically connected to the plurality of second electrodes in each of the first and second solar cells”. 

In the combination, as the electrodes are aligned perpendicular to the conductive lines, first and second insulating layers are used to insulate opposing electrodes and conductive lines which are attached via adhesive (Kubo 14 Fig. 3 teaching the claimed “through a first electrode adhesive and insulated to the plurality of second electrodes in each of the first and second solar cells by a first insulating layer” and the claimed “through a second electrode adhesive and insulated from the plurality of first electrodes in each of the first and second solar cells by a second insulating layer”).  As the insulators are intentionally formed in a desired location, they necessarily read on the claimed “selectively formed”. 

Modified Kim discloses an interconnector (23 Fig. 6) disposed between the first and second solar cells spaced apart therebetween and extending in the first direction (Fig. 6 teaching the claimed “an interconnector disposed between the first solar cell and the second solar cell and spaced apart from the first solar cell and the second solar cell, and extending in the first direction in order to form the cell string with the first solar cell and the second solar cell”). The plurality of first connectors and second connectors are overlapped and connected to the interconnector between the first cell and the second cell (21, 22, 23 Fig. 6 teaching the claimed “wherein the plurality of first conductive lines of the first solar cell and the plurality of second conductive lines of the second solar cell are overlapped and connected to the interconnector disposed between the first solar cell and the second solar cell”). 

Modified Kim does not explicitly teach an electrode arrangement of the first solar cell, a first insulating layer arrangement of the first solar cell and a first electrode adhesive arrangement of the first solar cell are equal to an electrode arrangement of the second solar cell, a second insulating layer arrangement of the second solar cell and a second electrode adhesive arrangement of the second solar cell.

However, this appears to hold true from Kim, because Kim teaches the same arrangement of the first and second conductive lines for the first and second cell relative to the, and symmetric solar cells. Hence, after rotating, terminals/claimed second electrodes would be the leftmost and rightmost electrodes, and would be connected to second conductive lines 22 for both cells (i.e. darker areas would be conductive, and lighter areas would be insulating, per modification shown above, therefore an electrode arrangement of the first solar cell, a first insulating layer arrangement of the first solar cell and a first electrode adhesive arrangement of the first solar cell are equal to an electrode arrangement of the second solar cell, a second insulating layer arrangement of the second solar cell and a second electrode adhesive arrangement of the second solar cell).
	
Modified Kim discloses the connectors is an elongated member and as such would qualify as a “ribbon” in view of the instant disclosure providing no special definition for the term (Fig. 6 teaching the claimed “wherein each of the plurality of first conductive lines and the plurality of second conductive lines is configured as a ribbon having a first surface and a second surface opposite the first surface”). 

Modified Kim discloses the use of conductive adhesive, thereby not expressly disclosing the direct contact between the interconnects, electrodes and their respective connectors, however, a skilled artisan would appreciate that direct electrical contact between electrode features within a solar module device would reduce resistivity associated with use of intermediate adhesives, however, could result in less secure attachment, therefore, use of adhesives or no adhesives would be obvious modifications to a skilled artisan, requiring no more than routine experimentation to determine optimized resistance vs. secure device attachment, teaching the claimed “wherein the first surface is connected to the first and second electrodes and the interconnector, and the first surface is directly facing the first and second electrodes and the interconnector”. The claimed subject matter simply uses known techniques to improve similar devices in the same way.  See MPEP 2141 (III) Rationale C, KSR v. Teleflex (Supreme Court 2007). 

	Regarding the claimed “wherein a connection region between the first surface and the interconnector is a region to which thermal expansion stress is applied when the interconnector is connected to each of the first solar cell and the second solar cell” All elements of the PV device would be subject to stress associated with thermal expansion due to increased temperature during operation and as such, any element would qualify to read on the claimed limitation. It imparts to structural or functional requirement on the device. 

Regarding Claim 25, modified Kim discloses wherein each of a first connection portion between the interconnector and the first conductive lines of the first solar cell and a second connection portion between the interconnector and the second conductive lines of the second solar cell is disposed between the first solar cell and the second solar cell (From Kim, the first connection portion would be overlap of first connector 21 with interconnector 23, and the second connection portion would be overlap of second connector 22 with interconnector 23. Hence, first connection portion and second connection portion are disposed between solar cells 1; see Fig. 8).

Regarding Claim 27, modified Kim fails to explicitly teach each of the first connection portion and the second connection portion is disposed at a back surface of the interconnector. However, Kim is silent to which side of the interconnector the first and second connection portions are attached; as there are only the front and back sides, the choice of the front side would have been the choice of a finite number of identified, predictable solutions. See MPEP §2143.

Regarding Claim 28, modified Kim discloses wherein the first conductive lines are electrically connected to the plurality of first electrodes using a conductive adhesive layer selectively formed on the first electrodes and the plurality of second conductive lines are electrically connected to the plurality of second electrodes using the conductive adhesive layer selectively formed on the second electrodes (see modification in view of Kubo).

Regarding Claim 29, modified Kim discloses wherein each area of the insulating layers is more than each area of the conductive adhesive layers (see modification in view of Kubo).

Regarding Claim 32, modified Kim discloses wherein each of the first and second conductive lines is configured as a plurality of wires (see Kim, Fig. 6, noting plurality of 21 and 22).

Regarding Claim 34, modified Kim discloses wherein each of the first and second conductive lines is configured as a plurality of wires (see Kim, Fig. 6, noting plurality of 21 and 22).

Regarding Claim 36, modified Kim discloses wherein the interconnector is a first interconnector, wherein the solar module further includes a second interconnector disposed at an opposite side of the first solar cell and connected to the plurality of second conductive lines of the first solar cell, wherein a length of the second interconnector is equal to the length of the first interconnector in the first direction (see Kim, Fig. 6).

Regarding Claim 37, modified Kim discloses wherein the interconnector further includes a third interconnector disposed at an opposite side of the second solar cell and connected to the plurality of first conductive lines of the second solar cell, and wherein a length of the second interconnector is equal to the length of the interconnector in the first direction (see Kim, Fig. 6).

Regarding Claim 38, modified Kim discloses wherein the interconnector is a first interconnector, wherein the solar module further includes a second interconnector disposed at an opposite side of the first solar cell and connected to the plurality of second conductive lines of the first solar cell, wherein a length of the second interconnector is equal to the length of the first interconnector in the first direction (see Kim, Fig. 6).

Regarding Claim 39, modified Kim discloses wherein the interconnector further includes a third interconnector disposed at an opposite side of the second solar cell and connected to the plurality of first conductive lines of the second solar cell, and wherein a length of the second interconnector is equal to the length of the interconnector in the first direction (see Kim, Fig. 6).

Claim(s) 5-7, 9, 10, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kubo as applied to claims 1 or 16 above, and further in view of US 20120103389 by Rose et al (hereinafter Rose).

Regarding Claim 5, modified Kim teaches the limitations of Claim 1 but fails to explicitly teach a plane area size of a first application portion of the interconnector adhesive in an overlap portion between the interconnector and the first conductive line is different from a plane area size of a second application portion of the interconnector adhesive in an overlap portion between the interconnector and the second conductive line as construed using the plane area size of the application portion of interconnector adhesive as the cross-sectional area of adhesive between the interconnector and the conductive lines/connectors.

However, Rose teaches that when manufacturing solar cells, there are possible misalignments resulting from placement tolerances, and misalignments resulting from the tolerances of the manufactured parts themselves for busbars (see ¶31; busbars being analogous to conductive connectors taught by Kim). Thus, Rose suggests that for any given manufactured part, parts of the same type may vary in size, and for any manufacturing process that comprises connecting parts of a solar module together, 'placement' may vary between components. Thus, from Rose, one of ordinary skill in the art would understand that such tolerances are inherent to a manufacturing process (see ¶20), with it being well-understood in general that there is a tradeoff between tolerances and cost, with stricter tolerances imposing a higher cost, and looser tolerances resulting in a lower cost, although at the expense of, e.g. loose tolerances resulting in a finished product being rendered inoperable, which increases cost.

Therefore, it would have been obvious to one of ordinary skill in the art to have the overlapping area between each of the plurality of first conductive lines of the first solar cell and the interconnector (the overlapping area being length × width of the overlap of connector and interconnector, which depends on size, i.e. length × width of the connector) be different from an overlapping area between each of the plurality of second conductive lines of the second solar cell and the interconnector, as the overlap lengths and widths would have been considered a result-effective variable determined by the tolerances associated with the lengths and widths of the first and second conductive lines, and the placement tolerances associated with attaching the first and second conductive lines to the interconnector, as there is a tradeoff between tolerances and costs, and one of ordinary skill in the art would have been motivated to optimize the manufacturing/placement tolerances in order to reduce the total cost.

Because Kim teaches the first and second connectors 21, 22 are connected to the interconnector 23 using adhesive (see ¶113), thus suggesting adhesive is applied where the elements overlap, a difference in overlap area suggests that a difference in plane area size of a first application portion of the interconnector adhesive.

Regarding Claim 6, modified Kim discloses multiple connectors connected to the interconnector in which case adhesive would overlap which are separated in a second direction top to bottom (Fig. 6 and Kubo Fig. 3 teaching the claimed “wherein the first application portion in the overlap portion between the interconnector and the first conductive line is separated in a second direction crossing a first direction and is in the plural and wherein the second application portion in the overlap portion between the interconnector and the second conductive line is separated in the second direction and is in the plural”). 

Regarding Claim 7, modified Kim discloses an unequal number of connectors 21 and 22, which appear to have the same area of application portions with interconnector 23; thus, the total area of application portions of 21 and 22 is different (Fig. 6 teaching the claimed “wherein the total area of the plurality of first application portions is different from the total area of the plurality of second application portions”). 

Regarding Claim 9, modified Kim discloses the limitations of Claim 1 but fails to expressly disclose a first overlap area between the interconnector and the first conductive line is different from a second overlap area between the interconnector and the second conductive line.

However, Rose teaches that when manufacturing solar cells, there are possible misalignments resulting from placement tolerances, and misalignments resulting from the tolerances of the manufactured parts themselves for busbars (see ¶31; busbars being analogous to conductive connectors taught by Kim). Thus, Rose suggests that for any given manufactured part, parts of the same type may vary in size, and for any manufacturing process that comprises connecting parts of a solar module together, 'placement' may vary between components. Thus, from Rose, one of ordinary skill in the art would understand that such tolerances are inherent to a manufacturing process (see ¶20), with it being well-understood in general that there is a tradeoff between tolerances and cost, with stricter tolerances imposing a higher cost, and looser tolerances resulting in a lower cost, although at the expense of, e.g. loose tolerances resulting in a finished product being rendered inoperable, which increases cost.

Therefore, it would have been obvious to one of ordinary skill in the art to have the overlapping area between each of the plurality of first conductive lines of the first solar cell and the interconnector (the overlapping area being length × width of the overlap of connector and interconnector, which depends on size, i.e. length × width of the connector) be different from an overlapping area between each of the plurality of second conductive lines of the second solar cell and the interconnector, as the overlap lengths and widths would have been considered a result-effective variable determined by the tolerances associated with the lengths and widths of the first and second conductive lines, and the placement tolerances associated with attaching the first and second conductive lines to the interconnector, as there is a tradeoff between tolerances and costs, and one of ordinary skill in the art would have been motivated to optimize the manufacturing/placement tolerances in order to reduce the total cost.

Therefore, it would have been obvious to one of ordinary skill in the art to have the overlapping area between each of the plurality of first conductive lines of the first solar cell and the interconnector (i.e. length x width of overlap of connector and interconnector) be different from an overlapping area between each of the plurality of second conductive lines of the second solar cell and the interconnector, as the overlap lengths and widths would have been considered a result-effective variable determined by the tolerances associated with the lengths and widths of the first and second conductive lines, and the placement tolerances associated with attaching the first and second conductive lines to the interconnector, as there is a tradeoff between tolerances and costs, and one of ordinary skill in the art would have been motivated to optimize the manufacturing/placement tolerances in order to reduce the total cost.

Regarding Claim 10, modified Kim discloses wherein the connection of the first solar cell and the second solar cell using the interconnector is arranged in the second direction (Kim teaches first solar cell 1, interconnector 23, and second solar cell 1 are arranged in second direction, i.e. left-to-right).

Modified Kim does not explicitly teach a first overlap width between the interconnector and the first conductive line in the first direction is different from a second overlap width between the interconnector and the second conductive line in the first direction.

Rose teaches that when manufacturing solar cells, there are possible misalignments resulting from placement tolerances, and misalignments resulting from the tolerances of the manufactured parts themselves for busbars (see ¶31; busbars being analogous to conductive connectors taught by Kim). Thus, Rose suggests that for any given manufactured part, parts of the same type may vary in size, and for any manufacturing process that comprises connecting parts of a solar module together, 'placement' may vary between components. Thus, from Rose, one of ordinary skill in the art would understand that such tolerances are inherent to a manufacturing process (see ¶20), with it being well-understood in general that there is a tradeoff between tolerances and cost, with stricter tolerances imposing a higher cost, and looser tolerances resulting in a lower cost, although at the expense of, e.g. loose tolerances resulting in a finished product being rendered inoperable, which increases cost.

Therefore, it would have been obvious to one of ordinary skill in the art to have the overlapping width between each of the plurality of first conductive lines of the first solar cell and the interconnector be different from an overlapping width between each of the plurality of second conductive lines of the second solar cell and the interconnector, as the overlap width would have been a result-effective variable determined by the tolerances associated with the widths of the first and second conductive lines, and the placement tolerances associated with attaching the first and second conductive lines to the interconnector, as there is a tradeoff between tolerances and costs, and one of ordinary skill in the art would have been motivated to optimize the manufacturing/placement tolerances in order to reduce the total cost.

Regarding Claim 17, modified Kim discloses the limitations of Claim 16 and further discloses wherein each of a first connection portion between the interconnector and the first conductive lines of the first solar cell and a second connection portion between the interconnector and the second conductive lines of the second solar cell includes a plurality of first connection parts and a plurality of second connection parts, respectively (multiple first connectors 21 and multiple second connectors 22 overlap with interconnector 23, each overlap being a connection part).

Modified Kim does not explicitly teach the at least one of a first connection parts has a size that is different from an adjacent first connection part or an adjacent second connection part that is disposed in at least one of the first direction and the second direction from the at least one of the first connection parts, the at least one of a first connection parts has a size that is different from an adjacent second connection part that is disposed in the second direction from the at least one of the first connection parts (here the examiner is construing the size of the connection part as the area of overlap between the conductive lines/connector and the interconnector).

Rose teaches that when manufacturing solar cells, there are possible misalignments resulting from placement tolerances, and misalignments resulting from the tolerances of the manufactured parts themselves for busbars (see ¶31; busbars being analogous to conductive connectors taught by Kim). Thus, Rose suggests that for any given manufactured part, parts of the same type may vary in size, and for any manufacturing process that comprises connecting parts of a solar module together, 'placement' may vary between components. Thus, from Rose, one of ordinary skill in the art would understand that such tolerances are inherent to a manufacturing process (see ¶20), with it being well-understood in general that there is a tradeoff between tolerances and cost, with stricter tolerances imposing a higher cost, and looser tolerances resulting in a lower cost, although at the expense of, e.g. loose tolerances resulting in a finished product being rendered inoperable, which increases cost.

Therefore, it would have been obvious to one of ordinary skill in the art to have the overlapping area between each of the plurality of first conductive lines of the first solar cell and the interconnector (the overlapping area being length × width of the overlap of connector and interconnector, which depends on size, i.e. length × width of the connector) be different from an overlapping area between each of the plurality of second conductive lines of the second solar cell and the interconnector, as the overlap lengths and widths would have been considered a result-effective variable determined by the tolerances associated with the lengths and widths of the first and second conductive lines, and the placement tolerances associated with attaching the first and second conductive lines to the interconnector, as there is a tradeoff between tolerances and costs, and one of ordinary skill in the art would have been motivated to optimize the manufacturing/placement tolerances in order to reduce the total cost.

Regarding Claim 19, modified Kim discloses wherein a first connection portion is a portion of adhesion between the interconnector and the first conductive line of the first solar cell, and a second connection portion is a portion of adhesion between the interconnector and the second conductive line of the second solar cell (Kim teaches first connectors 21 and second connectors 22 are attached to other elements using an adhesive; see ¶113, and because the connectors transfer electrical current, this necessarily implies a conducting adhesive between first connectors 21 and second connectors 22 and interconnector 23).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY L MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721